Fourth Court of Appeals
                                       San Antonio, Texas
                                               August 2, 2019

                                           No. 04-19-00521-CV

                                      IN RE DDAV WATER, LLC

                                     Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

       On July 31, 2019, relator filed a petition for writ of mandamus. Relator also filed a
motion for stay of the trial court’s July 31, 2019 “Order Granting Defendant, DTB Investments,
L.P.’s Emergency Motion to Dissolve Temporary Restraining Order and Motion to Dismiss,”
which this court granted on July 31, 2019. After considering the petition and the record, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The stay imposed on July 31, 2019 is
LIFTED. The motions filed by the real party in interest to lift this court’s stay are DENIED AS
MOOT. This court’s opinion will issue at a later date.

           It is so ORDERED on August 2, 2019.


                                                            _________________________________
                                                            Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of August, 2019.



                                                            ___________________________________
                                                            KEITH E. HOTTLE,
                                                            Clerk of Court



1
 This proceeding arises out of Cause No. 20019-CI-15029, styled DDAV Water, LLC v. DTB Investments, L.P.,
pending in the 408th Judicial District Court, Bexar County, Texas, the Honorable John D. Gabriel, Jr. presiding.